DENSON, J. —
A motion was made in the court below to quash the venire of jurors sumomned for the second Aveek of the term of the court. The bill of exceptions recites that this motion was overruled, but there is no entry in the judgment proper showing that the court made any ruling on the motion. In this state of the record we Avill not revieAv the ruling of the court on the motion. — Gaston v. Marengo Improvement Co., 139 Ala. 465, 36 South. 738; Spraggins’ Case, 139 Ala. 93-102, 35 South. 1000.
Under the evidence in the case it was . open for the jury to infer that, at the time the defendant obtained the ring from the state’s witness, he did so with the fraudulent intent of converting it to his oavu use. — Holbrook v. State, 107 Ala. 154, 18 South. 109, 54 Am. St. Rep. 65; Talbert’s Case, 121 Ala. 33, 25 South. 690; Bonner’s Case, 125 Ala. 49, 27 South 783; Dickin’s Case, 142 Ala. 52, 39 South. 14, 110 Am. St. Rep. 17; Pierce’s Case, 124 Ala. 66, 27 South. 269; Washington’s *40Case, 106 Ala. 58, 17 South. 546; Eggleston’s Case, 129 Ala. 83, 30 South. 582; Levy’s Case, 79 Ala. 259; Verberg’s Case, 137 Ala. 73, 34 South. 848, 97 Am. St. Rep. 17. - It follows that the affirmative charge, requested by defendant, was properly refused.
No error appears in the record, and the judgment must be affirmed.
Affirmed.
Tyson, C. J., and Haralson and Simpson, JJ., concur.